Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 52-54, 56-66, 69-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriekemeier 2013/0152499. Kriekemeier discloses a system for roads, parking lots, and other heavy load applications.  The system comprising:
A plurality of plastic support structures (310).
A plurality of road deck elements (320). See Figs. 12-15; [0048-0050].
Wherein each plastic support structure (310) includes a base plate (100) and a column assembly (310, 312, 314).  The column assembly including a gutter (312) integrated therein and configured to drain surface water away from the road deck element(s) (320).  

With respect to claims 53, 54, 56-59, 64-66, 69 Kriekemeier discloses the road deck 
elements and base plates (320, 100) are connectable in series and laterally to form expanded road/parking lot surfaces supported above a tunnel like space between the road deck and the base plate for water retention/detention; see Fig. 14, [0007-0010].  Wherein the road deck elements comprise an inner layer, such as top plate (100), and an outer, traffic surface (320) of concrete or the like, see Figs. 8, 11-15.  Wherein at least a number of support structures do not have an upwardly extending wall along the circumference of the base plate.  The columns (312) are separately connectable to the base and top plates, see [0043-48].

With respect to claims 60-63, 70, 71 Kriekemeier discloses the support structures (310) can be filled with concrete for accommodating heavy loads or at least partially hollow, and in communication with the road deck elements for storm water drainage.  Wherein the top plates, bottom plates, road deck elements and support structures can be made from rigid plastic, fiber reinforced materials, metal/alloys and/or concrete. [0033, 41-48].

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriekemeier 2013/0152499 in view of Poppe EP 2682534.  Kriekemeier discloses a system for roads, parking lots, and other heavy load applications.  The system comprising:
A plurality of plastic support structures (310).
A plurality of road deck elements (320).
Wherein each plastic support structure (310) includes a base plate (100) and a column assembly (310, 312, 314).  The column assembly including a gutter (312) integrated 
therein and configured to drain surface water away from the road deck element(s) (320).  


See Figs. 12-15; [0048-0050].  But does not disclose supporting multiple columns on each base plate.  However, Poppe teaches an irrigation box for water drainage purposes comprising:  A base plate (4) and a plurality of support columns (7, 7z, 7b) configured to connect together.  See [0017-0020], Figs. 1-7.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kriekemeier with multiple columns, as taught by Poppe in order to increase lateral stability.

6. 	Claim(s) 67, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriekemeier 2013/0152499 in view of Borazghi US 2008/0078038.  Kriekemeier discloses a system for roads, parking lots, and other heavy load applications.  The system comprising:  A plurality of plastic support structures (310), a plurality of road deck elements (320) and a plurality of base plates (100).  Wherein the road deck and base plate can be embedded in concrete to form reinforced concrete foundation and traffic surfaces defining the water retention/detention space.  What Kriekemeier does not disclose is a base plate having a honeycomb core and upper and lower plates.  However, Borazghi teaches a fiber reinforced thermoplastic composite panel having upper and lower plate structures (19, 19’) and a foam filled honeycomb core (11, 12, 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Kriekemeier with
the composite panel taught by Borazghi in order to accommodate corrosive and high fatigue applications.  [0010-0013].

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               			12/8/2022